DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of restriction group I, claims 1-7, in the reply filed on 21 January 2022 is acknowledged.  
The traversal is on the ground that the inventions of the restriction groups would not be a serious burden to search together.  
This is not found persuasive because search of a process requires a different search technique and queries than searching a product.  With regard to a method of treatment claim, biological and clinical parameters must be carefully considered in search queries whereas the search of a product requires examination of classes and subclasses of compounds as well as structural relationships and pharmaceutical utility.  Additionally, the Examiner needs to search for and consider obviousness art for an invention related to 35 U.S.C. 103(a), this requires broader and more extensive search queries than those searches for anticipatory art.  Examination of both product and process of use would incur a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Note Regarding Withdrawn Claims
Claims 8, 12, 16, 19 and 20 each refer to “the composition” of claim 1.  However, claim 1 is directed to a compound, not a composition.  Applicant might address this issue to facilitate any future rejoinder of the withdrawn claims.

Non-Final Rejection

Priority
This application claims priority to Provisional Application 62/858,753 filed on June 07, 2019.  The examined subject matter is supported in the earlier-filed application.

Information Disclosure Statement
The IDS dated 18 June 2021 has been received, entered and considered, a copy is included herein.

PTO-892 Form
Gerits (FEMS Microbiol. Lett., 2017, 364, fnx005) teaches zafirlukast as an antimicrobial agent with activity against the oral pathogens Porphyromonas gingivalis and Streptococcus mutans.  The reference is cited at least as technical background.



Status of the claims
Claims 1-4 and 6-7 are pending and rejected.
Claim 5 is objected to.
Claims 8-20 are pending but withdrawn from consideration as drawn to non-elected subject matter.  

Claim Interpretation
[1] The claim term “lower alkyl” is interpreted as a C1-6 alkyl group according to the definition in the specification at page 6, paragraph 20:

    PNG
    media_image1.png
    90
    1082
    media_image1.png
    Greyscale


[2] The claimed compound of formula (I) must meet the limitation 
“so long as only one of W, Y, and Z is 
    PNG
    media_image2.png
    95
    149
    media_image2.png
    Greyscale
”
This is interpreted as requiring that one and only one of the W, Y and Z groups is necessarily an acylsulfonamide moiety of the required structure.  Compounds wherein none of W, Y or Z is an acylsulfonamide; or wherein more than one of W, Y or Z is an acylsulfonamide are outside the scope of the claims.



Claim Objections
[1] Claim 5 is objected to as depending from a rejected base claim.  Claim 5 is not allowable since it depends from rejected claim 1.

[2] Claim 6 is objected to over duplicate structures.  Formulas (VIII) and (IX) represent the exact same substance.  This is at least confusing and the duplicate should be removed for clarity and/or brevity.

    PNG
    media_image3.png
    247
    661
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    247
    638
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[1] Claims 1-2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 each recite the term NR4 as an option for the X group.  
The NR4 moiety is not distinct since it is unclear what moieties can or cannot be attached to the nitrogen besides the single R4 group shown.  An uncharged nitrogen atom must have 3 bonds to fill its valence.  Is the group limited to only -NHR4 wherein the open position must be a hydrogen, or is it meant to be a wide-open position wherein any possible group can be attached, or alternately is it meant to be N(R4)2 wherein the open position is limited to another R4.  Each of these interpretations has a different scope therefore the claims are not distinct.  Claim 7 does not resolve this issue.

[2] Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “compound of claim 1, selected from formulas (IV, VII, VIII, IX, X, or XI)”.  This language creates issues with distinctness for the following reasons:
The formula IV is not among the structures listed in the claim.  There is not a proper antecedent basis for formula IV -it is not listed in either claim 1 or claim 6.
The formulas XII-XVI are listed in the claim but not referred to in the parenthetic statement “formulas (IV, VII, VIII, IX, X, or XI)”.  It is unclear whether these formulas are meant to be in scope or not.

The Examiner suggests alternate language such as “selected from the following formulas or a pharmaceutically acceptable salt thereof:”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez (European Journal of Medicinal Chemistry 2018, 157, 1202-1213).
See compound 5 in table 1 on page 1205 and scheme 1 on page 1207:

    PNG
    media_image5.png
    166
    224
    media_image5.png
    Greyscale

This is a compound of formula (I) as claimed 

    PNG
    media_image6.png
    166
    247
    media_image6.png
    Greyscale

wherein R1 is methyl; W is OR3; R3 is methyl; Y is H, Z is 
    PNG
    media_image2.png
    95
    149
    media_image2.png
    Greyscale
; R2 is methyl and X is H.  The compound is identical to formula VII of claim 6 and reads on claims 1-4 and 6.  Regarding claim 7 the compound was tested in a biological assay (table 1) which requires a composition reading on the claim.


[2] Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivas (Organic Process Research & Development 2004, 8, 952-954).
See compounds 14-15 in scheme 2 on page 953, 14 is shown below:

    PNG
    media_image7.png
    329
    860
    media_image7.png
    Greyscale

This is a compound of formula (I) as claimed 
wherein R1 is methyl; W is OR3; R3 is methyl; Y is H, Z is 
    PNG
    media_image2.png
    95
    149
    media_image2.png
    Greyscale
; R2 is methyl and X is NO2.  The compound reads on claims 1-4.  Regarding claim 7 the compound was assayed for identity and purity (p 954) which requires a composition reading on the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625